Opinion issued April 26, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00285-CV




IN RE GENE E. PHILLIPS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Gene E. Phillips, challenges the trial
court’s discovery orders dated March 11, 2010, the trial court’s findings of fact and
conclusions of law dated March 12, 2010, and the trial court’s discovery order dated
April 12, 2010.   
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot.        
Per Curiam 
 
Panel consists of Chief Justice Radack and Justices Jennings and Higley.